18 So. 3d 652 (2009)
Rebecca Zellner GRUNZKE, former wife, Appellant,
v.
Burgess Burr MASON, III, former husband, Appellee.
No. 1D09-1422.
District Court of Appeal of Florida, First District.
September 1, 2009.
Rehearing Denied October 5, 2009.
Rebecca Zellner Grunzke, pro se, Appellant.
Michael J. Meadors, Gainesville, for Appellee.
PER CURIAM.
AFFIRMED. See Plichta v. Plichta, 899 So. 2d 1283, 1285-86 (Fla. 2d DCA 2005) (holding that Perlow v. Berg-Perlow, 875 So. 2d 383 (Fla.2004), does not require a trial court to afford a litigant the opportunity to object to a proposed order prior to the court's adoption of it if the proposed order merely memorializes rulings the trial court has already made).
WEBSTER, DAVIS, and LEWIS, JJ., concur.